IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-266-CR


KENNETH RAY DUVALL,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. 350,852, HONORABLE STEVE RUSSELL, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for unlawfully carrying a weapon.  Punishment was
assessed at confinement for 9 months.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann. 59(b)
(Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  September 11, 1991
[Do Not Publish]